United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 31, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-30849
                           Summary Calendar



BENJAMIN L CRAVEN, On behalf of himself, individually,
and on behalf of all those similarly situated

                     Plaintiff - Appellant

     v.

CANAL BARGE COMPANY, INC

                     Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 03-CV-536
                       --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Benjamin Craven (Craven) sued Canal Barge Co. (Canal)

alleging violations of the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (FLSA) and Louisiana law.      Canal moved for partial

summary judgment, and the district court dismissed the state-law

claims but not the FLSA claims, which were not the subject of

Canal’s motion.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.03-30849
                                  -2-

     This court must examine the basis of its jurisdiction sua

sponte if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   The district court’s grant of partial summary

judgment did not dispose of all of the claims and was therefore

not a final judgment under 28 U.S.C. § 1291.     See Briargrove

Shopping Ctr. Joint Venture v. Pilgrim Enters., 170 F.3d 536,

538-39 (5th Cir. 1999); Askenase v. LivingWell, Inc., 981 F.2d

807, 809-10 (5th Cir. 1993).    In addition, there is no

certification of finality or appealability under FED. R. CIV.

P. 54(b) or 28 U.S.C. § 1292(b).    Neither the order granting

partial summary judgment nor the district court’s order closing

the case for statistical purposes shows an “unmistakable intent”

to enter an appealable partial judgment under FED. R. CIV.

P. 54(b).   See Briargrove, 170 F.3d at 539.   Further, FED. R. CIV.

P. 23(f) does not apply.

     Because there is no appealable judgment, we lack appellate

jurisdiction, and the appeal is DISMISSED.

     APPEAL DISMISSED.